Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowability is in response to the to the arguments/amendments, filed 2/28/2022. Claim 4 has been cancelled. Claims 1, 12, and 18 have been amended. Claims 21 and 22 have been added. Claims 1-3 and 5-22 are currently pending and have been examined below.

Reasons for Allowance
Claims 1-3 and 5-22 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
Claims 1-3 and 5-20 
The prior art of record Wu (US Patent Application Publication Number 20190385080) discloses: 
	training a base model with existing customer records describing purchases within an item collection having a plurality of categories, the existing customer records being associated with items across the plurality of categories, the base model comprising a neural network; and
	generate relevancy predictions for one or more of the plurality of categories, the relevancy predictions being specific to at least one particular user. 
The prior art of record Keng (US Patent Application Publication Number 20210110429) discloses: 
	tuning the base model for at least one specific promotion task via a transfer learning process to generate relevancy predictions; and
	combining the relevancy predictions and advertising revenue to estimate overall performance of the at least one specific promotion task. 
However, the combination of Wu and Keng does not explicitly teach: 
	wherein the base model is trained on a dataset according to a loss function:

    PNG
    media_image1.png
    110
    479
    media_image1.png
    Greyscale

wherein M is a total number of customers, K is a number of categories being predicted, and f(Xui) is an output of a neural network f for customer u and category i given an input Xui. 

Claim 21
The prior art of record Wu (US Patent Application Publication Number 20190385080) discloses: 
	training a base model with existing customer records describing purchases within an item collection having a plurality of categories, the existing customer records being associated with items across the plurality of categories, the base model comprising a neural network; and
	generate relevancy predictions for one or more of the plurality of categories, the relevancy predictions being specific to at least one particular user. 
The prior art of record Keng (US Patent Application Publication Number 20210110429) discloses: 
	tuning the base model for at least one specific promotion task via a transfer learning process to generate relevancy predictions; and
	combining the relevancy predictions and advertising revenue to estimate overall performance of the at least one specific promotion task. 
However, the combination of Wu and Keng does not explicitly teach: 
	wherein: the base model has an input feature vector X and an output feature matrix Y, wherein each of a plurality of values in the input feature vector X corresponds to a score for a customer associated with a particular product category, and wherein each of a plurality of values in the output feature matrix Y corresponds to a purchase propensity score; 
and the input feature vector X for a particular customer u is given by:

    PNG
    media_image2.png
    105
    274
    media_image2.png
    Greyscale

wherein C is an encoded matrix representing a product to category membership, v is a vector of prices, where v represents a price for a particular product, puaz represents a user's ith interaction with a product, and tu,i, represents an index of an interaction type, wtu,i a vector of product prices, and vpu,i is a vector of interaction weights.

Claim 22
The prior art of record Wu (US Patent Application Publication Number 20190385080) discloses: 
	training a base model with existing customer records describing purchases within an item collection having a plurality of categories, the existing customer records being associated with items across the plurality of categories, the base model comprising a neural network; and
	generate relevancy predictions for one or more of the plurality of categories, the relevancy predictions being specific to at least one particular user. 
The prior art of record Keng (US Patent Application Publication Number 20210110429) discloses: 
	tuning the base model for at least one specific promotion task via a transfer learning process to generate relevancy predictions; and
	combining the relevancy predictions and advertising revenue to estimate overall performance of the at least one specific promotion task. 
However, the combination of Wu and Keng does not explicitly teach: 
wherein combining the relevancy predictions and advertising revenue to estimate overall revenue comprises optimizing total revenue by selecting one or more advertising campaigns for each customer to balance total revenue wherein total revenue is derived from an overall yield equation:

    PNG
    media_image3.png
    141
    389
    media_image3.png
    Greyscale

wherein ŷu,i represents a score generated by a second stage transfer model, pu,i i is constant for a user u and promotional campaign i, and 𝜏 is a selectable constant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622         

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622